UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36706 CB Financial Services, Inc (Exact name of registrant as specified in its charter) Pennsylvania 51-0534721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 N. Market Street, Carmichaels, PA (Address of principal executive offices) (Zip Code) (724) 966-5041 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 14, 2014, the issuer had 4,385,994 shares of common stock outstanding. FORM 10-Q INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Statements of Financial Condition 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION September 30, December 31, (Dollars in thousands except share data) (Unaudited) Assets: Cash and Due From Banks: Interest Bearing $ $ Non-Interest Bearing Investment Securities: Available-for-Sale Held to Maturity Loans, Net Premises and Equipment, Net Goodwill Bank-Owned Life Insurance Accrued Interest and Other Assets Total Assets $ $ Liabilities and Stockholders' Equity: Deposits: Demand Deposits $ $ NOW Accounts Money Market Accounts Savings Accounts Time Deposits Brokered Deposits Total Deposits Short-Term Borrowings Other Borrowed Funds Accrued Interest and Other Liabilities Total Liabilities Stockholders' Equity Preferred Stock, No Par Value; 5,000,000 Shares Authorized - - Common Stock, $.4167 Par Value; 35,000,000 SharesAuthorized, 2,641,379 and 2,626,864 Shares Issued and Outstanding in 2014 and 2013, Respectively Capital Surplus Retained Earnings Treasury Stock, at Cost (291,884 and 158,884 Shares in 2014 and 2013, Respectively) ) ) Accumulated Other Comprehensive Income (Loss) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, NineMonths Ended September 30, (Dollars in thousands except share and per share data) (Unaudited) Interest and Dividend Income: Loans, Including Fees $ Federal Funds Sold 7 2 18 12 Investment Securities: Taxable Exempt from Federal Income Tax Other Interest and Dividend Income 30 14 98 25 Total Interest and Dividend Income Interest Expense: Deposits Federal Funds Purchased - 2 1 3 Short-Term Borrowings 11 16 31 44 Other Borrowed Funds 28 51 86 Total Interest Expense Net Interest Income Provision For Loan Losses - - - Net Interest Income After Provision for Loan Losses Noninterest Income: Service Fees on Deposit Accounts Commissions Net Gains on Sale of Loans 74 82 Net (Loss) Gain on Sale of Real Estate Owned or Repossessed Assets (5 ) 48 - 70 Net Gain on Sale of Investments 35 - 35 - Income from Bank-Owned Life Insurance 58 61 Other (7 ) ) 35 18 Total Noninterest Income Noninterest Expense: Salaries and Employee Benefits Occupancy Equipment FDIC Assessment 96 97 PA Shares Tax 87 Contracted Services 89 74 Legal and Professional Fees 32 Advertising 88 68 Bankcard Processing Expense 89 64 Other Real Estate Owned Expense 69 Merger Related - - Other Total Noninterest Expense Income Before Income Taxes Income Taxes NET INCOME $ Earnings Per Share: Basic $ Diluted Weighted-average Shares Outstanding: Basic Diluted See Notes to the Unaudited Consolidated Financial Statements. 2 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands) (Unaudited) Other Comprehensive Income (Loss): Net Income $ Unrealized (Loss) Gain on Available-for-Sale Securities, Net of Tax ) ) Total Comprehensive Income $ CONSOLIDATED STATEMENTSOF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (Dollars in thousands, except per share data) Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2012 $ ) $ $ Net Income Other Comprehensive Loss ) ) Exercise of Stock Options 10 Dividends Declared ($.63 per share) ) ) Balance, September 30, 2013 $ ) $ ) $ (Dollars in thousands, except per share data) Common Stock Capital Surplus Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2013 $ ) $ ) $ Net Income Other Comprehensive Income Exercise of Stock Options 6 Dividends Declared ($.63 per share) ) ) Treasury Stock Purchased, at Cost ) ) Balance, September 30, 2014 $ ) $ $ See Notes to the Unaudited Consolidated Financial Statements. 3 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (Dollars in thousands) (Unaudited) Operating Activities: Net Income $ $ Cash Provided by Operating Activities: Net Amortization on Investments Depreciation and Amortization Provision for Loan Losses - Income from Bank-Owned Life Insurance ) ) Proceeds From Mortgage Loans Sold Originations of Mortgage Loans for Sale ) ) Gains on Sale of Loans ) ) Gain on Sale of Investments ) - Gainon Sale of Other Real Estate Owned and Repossessed Assets - ) Decrease in Accrued Interest Receivable 75 Decrease in Prepaid FDIC Assessment - Write Down on Other Real Estate Owned - 30 Deferred Income Tax ) ) (Increase) Decrease in Taxes Payable ) Decrease in Accrued Interest Payable ) ) Other, Net ) Net Cash Provided by Operating Activities Investing Activities: Investment Securities Available for Sale: Proceeds From Principal Repayments and Maturities Purchases of Securities ) ) Investment Securities Held to Maturity: Proceeds From Principal Repayments and Maturities - Net Increase in Loans ) ) Purchase of Premises and Equipment ) ) Retirements of Premises and Equipment 30 Proceeds From Sale of Other Real Estate Owned and Repossessed Assets Net Change in Restricted Equity Securities ) ) Net Cash Provided by (Used in) Investing Activities ) Financing Activities Net Increase in Deposits Net Increase (Decrease) in Short-Term Borrowings ) Principal Payments on Other Borrowed Funds ) ) Cash Dividends Paid ) ) Treasury Stock, purchases at cost ) - Exercise of Stock Options Net Cash Provided by Financing Activities Increase (Decrease) in Cash and Equivalents ) Cash and Equivalents, beginning of period Cash and Equivalents, end of period $ $ See Notes to the Unaudited Consolidated Financial Statements. 4 Notes to the Unaudited Consolidated Financial Statements Note1.Summary of Significant Accounting Policies Principles of Consolidation and Basis of Presentation The accompanying consolidated financial statements include the accounts of CB Financial Services, Inc. and its wholly owned subsidiary, Community Bank (the “Bank”). CB Financial Services, Inc. and Community Bank are collectively referred to as “CB” or the “Company”. All intercompany transactions and balances have been eliminated in consolidation.The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the accompanying unaudited interim financial statements include all adjustments considered necessary for a fair presentation of the Company’s financial position and results of operations at the dates and for the periods presented.All of these adjustments are of a normal, recurring nature, and they are the only adjustments included in the accompanying unaudited interim financial statements.Interim results are not necessarily indicative of results for a full year. Nature of Operations The Company derives substantially all its income from banking and bank-related services which include interest earnings on commercial, commercial mortgage, residential real estate and consumer loan financing, as well as interest earnings on investment securities and fees generated from deposit services to its customers. The Company provides banking services primarily to communities in Greene, Washington and Allegheny Counties located in southwestern Pennsylvania. Use of Estimates The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and with general practice within the banking industry.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated statement of condition and revenues and expenses for the period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to fair value of investment securities available for sale, determination of the allowance for losses on loans, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans, other-than-temporary impairment evaluations of securities, the valuation of deferred tax assets, and the valuation of goodwill impairment. Revenue Recognition Income on loans and investments is recognized as earned on the accrual method. Service charges and fees on deposit accounts are recognized at the time the customer account is charged.Gains and losses on sales of mortgages are based on the difference between the selling price and the carrying value of the related mortgage sold. Operating Segments An operating segment is defined as a component of an enterprise that engages in business activities which generate revenue and incur expense, and the operating results of which are reviewed by management. The Company’s business activities are currently confined to one operating segment, community banking. Cash and Due From Banks Included in Cash and Due From Banks are required federal reserves of $534,000 and $388,000 at September 30, 2014 and December 31, 2013, respectively, for facilitating the implementation of monetary policy by the Federal Reserve System. The required reserves are computed by applying prescribed ratios to the classes of average deposit balances.These are held in the form of cash on hand and/or balances maintained directly with the Federal Reserve Bank. Investment Securities Investment securities are classified at the time of purchase, based on management’s intentions and ability, as securities held to maturity or securities available-for-sale.Debt securities acquired with the intent and the ability to hold to maturity are stated at cost adjusted for amortization of premium and accretion of discount which are computed using a level yield method and recognized as adjustments to interest income.Unrealized holding gains and losses for available-for-sale securities are reported as a separate component of stockholders’ equity, net of tax, until realized.Realized securities gains and losses, if any, are computed using the specific identification method. Declines in the fair value of individual securities below amortized cost that are other than temporary will result in write-downs of the individual securities to their fair value.Any related write-downs will be included in earnings as realized losses. Interest and dividends on investment securities are recognized as income when earned. 5 Common stock of the Federal Home Loan Bank (“FHLB”) and Atlantic Community Bankers’ Bank (“ACBB”) represents ownership in organizations which are wholly owned by other financial institutions.These restricted equity securities are accounted for based on industry guidance in Accounting Standards Codification (“ASC”) Sub-Topic 325-20, which requires the investment to be carried at cost and evaluated for impairment based on the ultimate recoverability of the par value.Included in Accrued Interest and Other Assets are FHLB stock of $2.0 million and $1.7 million at September 30, 2014 and December 31, 2013, respectively, and ACBB stock of $40,000 at September 30, 2014 and December 31, 2013. The Company periodically evaluates its FHLB and ACBB investments for possible impairment based on, among other things, the capital adequacy of the FHLB and ACBB and their overall financial condition.The Company believes its holdings in the stock are ultimately recoverable at par value at September 30, 2014 and December 31, 2013 and, therefore, determined that FHLB and ACBB stock were not impaired.In addition, the Company has ample liquidity and does not require redemption of its FHLB and ACBB stock in the foreseeable future. Loans Receivable and Allowance for Loan Losses Loans receivable that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are stated at the principal amount outstanding net of deferred loan fees and the allowance for loan losses. The Company’s loan portfolio is segmented to enable management to monitor risk and performance.The real estate loans are further segregated into three classes.Residential mortgages include those secured by residential properties, while commercial mortgages consist of loans to commercial borrowers secured by commercial or residential real estate.Construction loans typically consist of loans to build commercial buildings and acquire and develop residential real estate.The commercial, industrial and agricultural segment consists of loans to finance the activities of commercial or agricultural customers.The consumer segment consists primarily of indirect auto loans, home equity loans, installment loans and overdraft lines of credit. Residential mortgage and construction loans are typically longer-term loans and, therefore, generally, present greater interest rate risk than the consumer and commercial loans.Under certain economic conditions, housing values may decline, which may increase the risk that the collateral values are not sufficient.Commercial real estate loans generally present a higher level of risk than loans secured by residences.This greater risk is due to several factors, including the concentration of principal in a limited number of loans and borrowers, the effect of general economic conditions on income producing properties and the increased difficulty in evaluating and monitoring these types of loans.Furthermore, the repayment of commercial real estate loans is typically dependent upon the successful operation of the related real estate project.If the cash flow from the project is reduced (for example, if leases are not obtained or renewed, a bankruptcy court modifies a lease term, or a major tenant is unable to fulfill its lease obligations), the borrower’s ability to repay the loan may be impaired.Commercial, industrial and agricultural loans are generally secured by business assets, inventories, accounts receivable, etc, which present collateral risk. Consumer loans generally have higher interest rates and shorter terms than residential mortgage loans; however, they have additional credit risk due to the type of collateral securing the loan. Accrual of interest on loans is generally discontinued when it is determined that a reasonable doubt exists as to the collectibility of principal, interest, or both.Payments received on nonaccrual loans are recorded as income or applied against principal according to management’s judgment as to the collectibility of such principal.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. The Company uses an eight point internal risk rating system to monitor the credit quality of the overall loan portfolio.The first four categories are considered not criticized, and are aggregated as “Pass” rated.The criticized rating categories used by management generally follow bank regulatory definitions.The Special Mention category includes assets that are currently protected but are below average quality, resulting in an undue credit risk, but not to the point of justifying a Substandard classification.Loans in the Substandard category have well-defined weaknesses that jeopardize the liquidation of the debt, and have a distinct possibility that some loss will be sustained if the weaknesses are not corrected.Those loans that represent a specific allocation of the allowance for loan losses are placed in the Doubtful category.Any loan that has been charged off is placed in the Loss category. In the normal course of business, the Company modifies loan terms for various reasons.These reasons may include as a retention strategy to compete in the current interest rate environment, and to re-amortize or extend a loan term to better match the loan’s payment stream with the borrower’s cash flows.A modified loan is considered to be a troubled debt restructuring (TDR) when the Company has determined that the borrower is experiencing financial difficulties.The Company evaluates the probability that the borrower will be in payment default on any of its debt in the foreseeable future without modification.To make this determination, a credit review is performed to assess the ability of the borrower to meet their obligations. 6 When the Company restructures a loan to a troubled borrower, the loan terms (i.e. interest rate, payment, amortization period and/or maturity date) are modified in such a way to enable the borrower to cover the modified debt service payments based on current financials and cash flow adequacy.If the hardship is thought to be temporary, then modified terms are offered only for that time period.Where possible, the Company obtains additional collateral and/or secondary payment sources at the time of the restructure.To date, the Company has not forgiven any principal as a restructuring concession.The Company will not offer modified terms if it believes that modifying the loan terms will only delay an inevitable permanent default. All loans designated as TDRs are considered impaired loans and may be in either accruing or non-accruing status.The Company’s policy for recognizing interest income on TDRs does not differ from its overall policy for interest recognition. TDRs are considered to be in payment default if, subsequent to modification, the loans are transferred to non-accrual status.Loans may be removed from TDR status in the calendar year following the modification if the interest rate at the time of modification was consistent with the interest rate for a loan with comparable credit risk and the loan has performed according to to its modified terms for at least six consecutive months. The performance and credit quality of the loan portfolio is also monitored by analyzing the age of the loans receivable as determined by the length of time a recorded payment is past due. The past due status of all classes of loans receivable is determined based on contractual due dates for loan payments. Loan origination and commitment fees as well as certain direct loan origination costs are being deferred and the net amount amortized as an adjustment to the related loan’s yield. These amounts are being amortized over the contractual lives of the related loans. The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated.Management performs a quarterly evaluation of the adequacy of the allowance based on losses in the current loan portfolio, which includes an assessment of economic conditions, changes in the nature and volume of the loan portfolio, loan loss experience, volume and severity of past due, classified and nonaccrual loans as well as other loan modifications, quality of the Company’s loan review system, and the degree of oversight by the Company’s Board of Directors, existence and effect of any concentrations of credit and changes in the level of such concentrations, effect of external factors, such as competition and legal and regulatory requirements and other relevant factors.While management uses the best information available to make such evaluations, future adjustments to the allowance may be necessary if economic conditions differ substantially from the assumptions used in making evaluations.Additions are made to the allowance through periodic provisions charged to income and recovery of principal and interest on loans previously charged-off.Losses of principal are charged directly to the allowance when a loss actually occurs or when a determination is made that the specific loss is probable.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revisions as more information becomes available. The allowance consists of specific, general and unallocated components.The specific component relates to loans that are classified as impaired. A loan is considered to be impaired when, based upon current information and events, it is probable that the Company will be unable to collect all amounts due for principal and interest according to the original contractual terms of the loan agreement. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured based on the present value of expected future cash flows discounted at a loan’s effective interest rate, or as a practical expedient, the observable market price, or, if the loan is collateral dependent, the fair value of the underlying collateral.When the measurement of an impaired loan is less than the recorded investment in the loan, the impairment is recorded in a specific valuation allowance through a charge to the provision for loan losses.Any reserve for unfunded lending commitments represents management’s estimate of losses inherent in its unfunded loan commitments and is recorded in the allowance for loan losses on the Consolidated Statement of Financial Condition. This specific valuation allowance is periodically adjusted for significant changes in the amount or timing of expected future cash flows, observable market price or fair value of the collateral.The specific valuation allowance, or allowance for impaired loans, is part of the total allowance for loan losses.Cash payments received on impaired loans are recorded as a direct reduction of the recorded investment in the loan.When the recorded investment has been fully collected, receipts are recorded as recoveries to the allowance for loan losses until the previously charged-off principal is fully recovered.Subsequent amounts collected are recognized as interest income.Impaired loans are not returned to accrual status until all amounts due, both principal and interest, are current and a sustained payment history has been demonstrated. The general component covers pools of loans by loan class including commercial loans not considered impaired, as well as smaller balance homogeneous loans, such as residential real estate and consumer loans.An unallocated component is maintained to cover uncertainties that could affect the Company’s estimate of probable losses. Generally, management considers all nonaccrual loans and certain renegotiated debt, when it exists, for impairment.The maximum period without payment that typically can occur before a loan is considered for impairment is ninety days. The past due status of loans receivable is determined based on contractual due dates for loan payments. The Company grants commercial, residential, and other consumer loans to customers throughout Greene, Washington, and Allegheny Counties in Pennsylvania.Although the Company has a diversified loan portfolio at September 30, 2014 and December 31, 2013, a substantial portion of its debtors’ ability to honor their contracts is determined by the economic environment of these counties. 7 Premises and Equipment Premises and equipment are stated at cost, less accumulated depreciation. Depreciation is principally computed on the straight-line method over the estimated useful lives of the related assets, which range from three to seven years for furniture, fixtures, and equipment and 27.5 to 40 years for building premises.Leasehold improvements are amortized over the shorter of their estimated useful lives or their respective lease terms, which range from seven to fifteen years.Expenditures for maintenance and repairs are charged to expense when incurred while costs of major additions and improvements are capitalized. Bank-Owned Life Insurance The Company is the owner and beneficiary of bank owned life insurance (“BOLI”) policies on certain employees.The earnings from the BOLI policies are recognized as a component of other income.The BOLI policies are an asset that can be liquidated, if necessary, with associated tax costs.However, the Company intends to hold these policies and, accordingly, the Company has not provided for deferred income taxes on the earnings from the increase in cash surrender value. Real Estate Owned Real estate owned acquired in settlement of foreclosed loans is carried as a component of other assets at the lower of cost or fair value minus estimated cost to sell.Prior to foreclosure, the estimated collectible value of the collateral is evaluated to determine if a partial charge-off of the loan balance is necessary.After transfer to real estate owned, any subsequent write-downs are charged against operating expenses.Direct costs incurred in the foreclosure process and subsequent holding costs incurred on such properties are recorded as expenses of current operations. Income Taxes The Company accounts for income taxes in accordance with income tax accounting guidance, FASB ASC 740 Topic, “Income Taxes”.The income tax accounting guidance results in two components of income tax expense: current and deferred.Current income tax expense reflects taxes to be paid or refunded for the current period by applying the provisions of the enacted tax law to the taxable income or excess of deductions over revenues.The Company determines deferred income taxes using the balance sheet method.Under this method, the net deferred tax asset or liability is based on the tax effects of the differences between book and tax basis of assets and liabilities, and enacted changes in tax rates and laws are recognized in the period in which they occur. Deferred income tax expense results from changes in deferred tax assets and liabilities between periods.Deferred tax assets are recognized if it is more likely than not, based on the technical merits, that the tax position will be realized or sustained upon examination, the term more likely than not means a likelihood of more than fifty percent; the terms examined and upon examination also include resolution of the related appeals or litigation processes, if any.A tax position that meets the more-likely-than-not recognition threshold is initially and subsequently measured as the largest amount of tax benefit that has a greater than 50 percent likelihood of being realized upon settlement with a taxing authority that has full knowledge of all relevant information.The determination of whether or not a tax position has met the more-likely-than-not recognition threshold considers the facts, circumstances, and information available at the reporting date and is subject to management’s judgment.Deferred tax assets are reduced by a valuation allowance if, based on the weight of evidence available, it is more likely than not that some portion of all of a deferred tax asset will not be realized. The Company recognizes interest and penalties on income taxes as a component of income tax expense. Goodwill The Company accounts for goodwill in accordance with FASB ASC Sub-Topic 350-20, “Intangibles - Goodwill and Other”.This statement, among other things, requires a two-step process for testing the impairment of goodwill for each reporting unit on at least an annual basis.The Company performs an annual impairment analysis of goodwill.Based on the fair value of each reporting unit that has goodwill, estimated using the expected present value of future cash flows, no impairment of goodwill was recognized in the first nine months of 2014 or during 2013. Mortgage Service Rights (“MSRs”) The Company has agreements for the express purpose of selling loans in the secondary market.The Company maintains all servicing rights for these loans.Originated MSRs are recorded by allocating total costs incurred between the loan and servicing rights based on their relative fair values.MSRs are amortized in proportion to other assets on the Consolidated Statement of Financial Condition. Servicing fee income is recorded for fees earned for servicing loans. The fees are based on contractual percentage of the outstanding principal; or a fixed amount per loan and are recorded as income when earned. The amortization of mortgage servicing rights is netted against loan servicing fee income.The carrying and fair values of the MSRs and related amortization is not significant for financial reporting purposes. 8 Treasury Stock The purchase by the Company of the Company’s outstanding common stock is recorded at cost. At the date of subsequent reissue, the treasury stock account is reduced by the cost of such stock on the average cost basis, with any excess proceeds being credited to Capital Surplus. Comprehensive Income (Loss) Comprehensive income (loss) consists of net income and other comprehensive income (loss).Other comprehensive income (loss) is comprised of unrealized holding gains or losses on the available-for-sale securities portfolio and unrealized income (losses) related to factors other than credit on debt securities. Earnings Per Share The Company provides dual presentation of basic and diluted earnings per share.Basic earnings per share is calculated utilizing the reported net income as the numerator and weighted average shares outstanding as the denominator.The computation of diluted earnings per share differs in that the dilutive effects of any options, warrants, and convertible securities are adjusted for in the denominator.Treasury shares are not deemed outstanding for earnings per share calculations. Stock Options The Company maintained stock option plans for key officers, employees, and nonemployee directors.There were no stock options outstanding as of September 30, 2014.All stock option plans have expired. Stock compensation accounting guidance, FASB ASC Topic 718, “Compensation – Stock Compensation,” requires that the compensation cost relating to share based payment transactions be recognized in financial statements.The cost will be measured based on the grant date fair value of the equity or liability instruments issued.The stock compensation accounting guidance covers a wide range of share-based compensation arrangements including stock options, restricted share plans, performance-based awards, share appreciation rights, and employee share purchase plans. The stock compensation accounting guidance requires that compensation cost for all stock awards be calculated and recognized over the employees’ service period, generally defined as the vesting period.For awards with graded-vesting, compensation cost is recognized on a straight-line basis over the requisite service period for the entire award.A Black-Sholes model is used to estimate the fair value of stock options, while the market price of the Company’s common stock at the date of the grant is used for restricted stock awards. Cash Flow Information The Company has defined cash equivalents as those amounts due from depository institutions, interest-bearing deposits with other banks with maturities of less than 90 days, and federal funds sold.Cash payments for interest on deposits, short-term borrowings, and other borrowed funds were $545,000 and $566,000 for the first nine months of 2014 and 2013.Cash payments for income taxes made were $1.2 million and $175,000 in the nine months ending September 30, 2014 and 2013. Tranfers from loans to real estate owned and repossessed assets were $1.5 million and $1.0 million in the first nine months of 2014 and 2013. Advertising Costs Advertising costs are expensed as incurred. Reclassifications Certain comparative amounts for the prior year have been reclassified to conform to the current year presentation. Such reclassifications did not affect net income or stockholders’ equity. Recent Accounting Standards In August 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2014-14, Classification of Certain Government-Guaranteed Mortgage Loans Upon Foreclosure, an amendment of ASC Subtopic 310-40, Receivables – Troubled Debt Restructurings by Creditors. ASU 2014-14 specifies that a mortgage loan be derecognized and a separate other receivable be recognized upon foreclosure if the loan has a government guarantee that is not separable from the loan before foreclosure; and at the time of foreclosure, the creditor has the intent to convey the real estate to the guarantor and make a claim on the guarantee, and the creditor has the ability to recover under the amount of the claim, which must be a fixed amount determined on the basis of the fair value of the real estate. An entity can elect to adopt the amendments in ASU 2014-14 using either a modified retrospective transition method or a prospective transition method. ASU 2014-14 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2014, with early adoption permitted. The Company is evaluating the provisions of ASU 2014-14, but does not believe that its adoption will have a material impact on the Company’s financial condition and results of operations. 9 In June 2014, the FASB issued ASU 2014-11, Repurchase-to Maturity Transactions, Repurchase Financings, and Disclosures, an amendment of ASC Topic 860, Transfers and Servicing. The amendments in ASU 2014-11 require repurchase-to-maturity transactions to be accounted for as secured borrowing transactions on the balance sheet, rather than sales; and for repurchase financing arrangements, require separate accounting for a transfer of a financial asset executed contemporaneously with (or in contemplation of) a repurchase agreement with the same counterparty, which also will generally result in secured borrowing accounting for the repurchase agreement. The ASU also introduces new disclosures to increase transparency about the types of collateral pledged for repurchase agreements, securities lending transactions, and repurchase-to-maturity transactions that are accounted for as secured borrowings, and requires a transferor to disclose information about transactions accounted for as a sale in which the transferor retains substantially all of the exposure to the economic return on the transferred financial assets through an agreement with the transferee. For public entities, the accounting changes and disclosure for certain transactions accounted for as a sale are effective for the first interim or annual period beginning after December 15, 2014. The disclosure for transactions accounted for as secured borrowings is required for annual periods beginning after December 15, 2014, and for interim periods beginning after March 15, 2015. Earlier application for a public entity is prohibited. The Company is evaluating the provisions of ASU 2014-11, but does not believe that its adoption will have a material impact on the Company’s financial condition and results of operations. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers, which establishes a comprehensive revenue recognition standard for virtually all industries under U.S. GAAP, including those that previously followed industry-specific guidance such as the real estate, construction and software industries. ASU 2014-09 specifies that an entity shall recognize revenue when, or as, the entity satisfies a performance obligation by transferring a promised good or service (i.e. an asset) to a customer. An asset is transferred when, or as, the customer obtains control of the asset. Entities are required to disclose qualitative and quantitative information on the nature, amount, timing and uncertainty of revenue and cash flows arising from contracts with customers. ASU 2014-09 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2016, with early adoption not permitted. The Company is evaluating the provisions of ASU 2014-09, but does not believe that its adoption will have a material impact on the Company’s financial condition and results of operations. In January 2014, the FASB issued ASU 2014-04, Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure, which provides guidance clarifying when an in substance repossession or foreclosure occurs that would require a loan receivable to be derecognized and the real estate property recognized. ASU 2014-04 specifies the circumstances when a creditor should be considered to have received physical possession of the residential real estate property collateralizing a consumer mortgage loan, and requires interim and annual disclosure of both the amount of foreclosed residential real estate property held by the creditor and the recorded investment in consumer mortgage loans collateralized by residential real estate that are in the process of foreclosure. An entity can elect to adopt the amendments in ASU 2014-04 using either a modified or a retrospective transition method or a prospective transition method. ASU 2014-04 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2014, with early adoption permitted. The Company is evaluating the provisions of ASU 2014-04, but does not believe that its adoption will have a material impact on the Company’s financial condition and results of operations. In July 2013, the FASB issued ASU 2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists, which provides guidance on financial statement presentation of an unrecognized tax benefit when a net operating loss (“NOL”) carryforward, a similar tax loss, or a tax credit carryforward exists. The ASU is intended to eliminate diversity in practice resulting from a lack of guidance on this topic in current GAAP. Under the ASU, an entity generally must present an unrecognized tax benefit, or a portion of an unrecognized tax benefit, in the financial statements as a reduction to a deferred tax asset for an NOL carryforward, a similar tax loss, or a tax credit carryforward. The Company adopted the provisions of ASU 2013-11 effective January 1, 2014. As the Company has no unrecognized tax benefits, the adoption of ASU 2013-11 did not have any impact on the Company’s financial condition and results of operations. 10 Note 2.Earnings Per Share There are no convertible securities which would affect the numerator in calculating basic and diluted earnings per share; therefore, net income as presented on the Consolidated Statement of Operations will be used as the numerator. The following table sets forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation. Three Months Ended September 30, Nine Months Ended September 30, Weighted-Average Common Shares Outstanding Average Treasury Stock Shares ) Weighted-Average Common Shares and Common Stock Equivalents Used to Calculate Basic Earnings Per Share Additional Common Stock Equivalents Stock Options Used to Calculate Diluted Earnings Per Share - Weighted-Average Common Shares and Common Stock Equivalents Used to Calculate Diluted Earnings Per Share 11 Note 3.Investment Securities The amortized cost and fair value of investment securities available-for-sale at the dates indicated are as follows (dollars in thousands): September 30, 2014 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Government Agencies $ $ 85 $ ) $ Equity Securities - Mutual Funds 10 - Equity Securities - Other 26 ) Obligations of States and Political Subdivisions ) Mortgage-Backed Securities - Government-Sponsored Enterprises 29 (2
